Citation Nr: 0937685	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-30 770	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1982 to 
May 1990, and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The Veteran had an informal conference with a Decision Review 
Officer (DRO) in June 2007.  He testified before the 
undersigned Veterans Law Judge at a hearing in April 2008.  A 
transcript of the hearing is of record.

The case was remanded by the Board in March 2009 for 
additional development.


REMAND

The claims were remanded in March 2009 to afford the Veteran 
a VA examination to determine if his disabilities were 
related to his periods of active military service.  The 
Veteran was scheduled for a VA respiratory examination that 
was to take place in May 2009; however, he did not report for 
the scheduled examination.  

Although no written documentation from the Veteran is of 
record, the Remand and Rating Development Team in Huntington, 
West Virginia, apparently was in contact with him about his 
failure to appear.  It was specifically noted in a May 2009 
supplemental statement of the case that the Veteran did not 
appear for the examination because he had been recalled to 
active military duty.  

The provisions of 38 C.F.R. § 3.655 pertain to cases where a 
Veteran fails to report for a VA examination.  Specifically, 
when entitlement to a benefit cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record if the claim was an original 
compensation claim.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, and death of an immediate family member.  38 C.F.R. 
§ 3.655 (2008).

Here, the Board finds that being recalled to active duty is 
good cause for his failure to report for an examination.  The 
Board therefore finds that the examination should be 
rescheduled.  Therefore another remand is necessary.  

In this regard, the Board notes that while the supplemental 
statement of the case indicates that the Veteran has been 
recalled to active military duty, there is no indication as 
to where the Veteran is stationed.  The Board notes that 
correspondence has been sent to the Veteran at his home 
address of record as recently as May 2009 and that the 
correspondence has not been returned by the Postal Service as 
undeliverable.  On remand, the agency of original 
jurisdiction (AOJ) should contact the Veteran and determine 
where he is stationed.  After finding out where the Veteran 
is stationed, the AOJ should make arrangements to schedule 
the Veteran for an examination near the Veteran's location.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran 
and ask that he provide information 
regarding his whereabouts, including his 
current active duty station.  He should 
be asked to provide an address at which 
he can be reached.  The Veteran should be 
asked to provide information about his 
active duty service such that an 
examination can be scheduled when he is 
off duty or on leave.

2.  To the extent feasible, the AOJ 
should schedule the Veteran for an 
examination to determine whether his 
sleep apnea and asthma are traceable to 
active military service.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since leaving active duty in 2005, review 
the record, and offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's sleep 
apnea and asthma are related to the 
Veteran's military service.  With regards 
to his sleep apnea, the examiner should 
also opine as to whether it is more 
likely than not, at least as likely as 
not, or less likely than not, that it has 
been caused or made worse by service-
connected hypertension.  (Although the 
examiner may feel that he/she must rely 
on speculation to arrive at an opinion, 
it should be kept in mind that educated 
conjecture based on the available record, 
including the Veteran's testimony, by a 
medical professional is more helpful than 
no opinion at all.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues of 
service connection for sleep apnea and 
asthma in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

